DETAILED ACTION
Claim Status

Claims 1-25 are pending, with claims 1, 9, 16 and 21 being independent.
Claims 9-20 have been withdrawn as they encompass non-elected species.
Claims 1-8 and 21-25 will be examined below.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The range cited in claim 7 (60-100) is broader than the range cited in the independent claim 1 (30-60). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over De Micheli et al. (US 20130313524 A1).

Regarding independent claim 1, De Micheli et al. teach, “
vertically stacked nanowires (‘Si nanowire channels’, fig. 1D) creating a nanowire channel connecting a source (‘Silicided SOURCE pillar’) and a drain (‘Silicided DRAIN pillar’), 
wherein the nanowire channel includes between thirty (30) and sixty (60) vertically stacked nanowires (‘a vertical stack composed of a number of horizontal nanowires ranging from 1 to about 1000’, ¶ 0014)”.
 The claimed range 30-60 lies inside the prior art range 1-1000. In the case where the claimed range “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 7, De Micheli et al. further teach, “The transistor of Claim 1, wherein the nanowire channel includes between sixty (60) and one hundred (100) stacked nanowires (‘a vertical stack composed of a number of horizontal nanowires ranging from 1 to about 1000’, ¶ 0014)”.
 The claimed range 60-100 lies inside the prior art range 1-1000. In the case where the claimed range “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, De Micheli et al. further teach, “The transistor of Claim 7, wherein the transistor is a MOS transistor” (¶ 0012).

Regarding independent claim 21, De Micheli et al. teach, “An electronic device comprising:
a MOS transistor (‘a silicon nanowire (SiNW) field effect transistor device’, fig. 1A-1D; ¶¶ 0014, 0071), 
wherein the MOS transistor includes stacked nanowires (‘Si nanowire channels’, fig. 1D) creating a nanowire channel connecting a source (‘Silicided SOURCE pillar’) and a drain (‘Silicided DRAIN pillar’), wherein the nanowire channel includes between thirty (30) and sixty (60) vertically stacked nanowires (‘a vertical stack composed of a number of horizontal nanowires ranging from 1 to about 1000’, ¶ 0014)”.
  The claimed range 30-60 lies inside the prior art range 1-1000. In the case where the claimed range “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over De Micheli et al. as applied to claim 1 and 21 as above, and further in view of Tsakalakos et al. (US 20100261338 A1) of record.

Regarding claim 2 and 23, De Micheli et al. teach all the limitations described in claim 1 and 21.
But De Micheli et al. are silent upon the provision of wherein the vertically stacked nanowires are created from a MXene material.
However, Tsakalakos et al. teach a FET (fig. 5; ¶ 0026) comprising multiple nanowires 54 as a nanowire channel. Tsakalakos et al. further teach the choice of materials for nanowire to include Mo2C (¶ 0024), which is an MXene material. See evidence Suh et al. (US 20200279696 A1, ¶ 0039, ‘MXene may include carbide based materials such as … Mo2C’).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select MXene material such as Mo2C when forming a nanowire, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of De Micheli et al. and Tsakalakos et al. to form the nanowires using MXene material according to the teachings of Tsakalakos et al. to achieve ‘a controlled and predictable assembly of aligned nanostructures. See Tsakalakos et al., ¶¶ 0001-0009. 
Note: Claim 2 and claim 23 can also be rejected using Hoffman; Paul (US 20170102358 A1, ¶ 0215).

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over De Micheli et al. as applied to claim 1 and 21 as above, and further in view of Li et al. (US 20140353574 A1) of record.

Regarding claim 3 and 22, De Micheli et al. teach all the limitations described in claim 1 and 21.
But De Micheli et al. are silent upon the provision of wherein the vertically stacked nanowires are semiconducting with bandgaps in the range of 0.5 electron volts (eV) to four (4) eV.
However, Li et al. teach a similar Nanowire VFET (fig. 1A), wherein the vertically stacked nanowires 120a-120c are made of GaN etc (¶ 0022). The bandgap of these semiconductor compound lies within the range claimed. As an example, the bandgap of GaN is 3.4eV (see evidence Dasgupta et al., US 20200227396 A1, ¶ 0006 etc).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select GaN to form the nanowire, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over De Micheli et al. as applied to claim 1 as above, and further in view of Bryant et al. (US 20080221806 A1) of record.

Regarding claim 4, De Micheli et al. teach all the limitations described in claim 1.

However, Bryant et al. teach wherein the nanowire channel 106 formed on a quartz substrate (¶ 0083). Quartz is an example of refractory ceramic. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select refractory ceramic for the substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Regarding claim 5, Takulapalli et al. and Bryant et al. further teach, wherein the refractory ceramic substrate 104 has an amorphous surface structure (¶ 0083, Bryant et al.).

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over De Micheli et al. as applied to claim 1 and 21 as above, and further in view of Li et al. (US 20140353574 A1) of record.

Regarding claims 6 and 24, De Micheli et al. teach all the limitations described in claim 1 and 21.
But De Micheli et al. are silent upon the provision of wherein the nanowires of the vertically stacked nanowires are vertically separated by a distance equal to a non-zero value of fifteen (15) or less angstroms.
However, Li et al. teach a similar Nanowire VFET (fig. 1A), wherein the nanowires of the vertically stacked nanowires 120a, 120b, 120c (‘three vertically separated channel nanowires’, fig. 1A; ¶ 0020) are vertically separated by a distance equal to a non-zero value of fifteen (15) or 
The claimed range <15 Å and the range taught by the prior art 10~5000 Å overlap, thus a prima facie case of obviousness exists. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of De Micheli et al. and Li et al. to get the nanowires of the stack being apart by about 1 nm to about 500 nm according to the teachings of Li et al. with a motivation to enable the field effect transistor structure to achieve high linearity to at low power. See Li et al., ¶ 0005. 

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over De Micheli et al. and Li et al. as applied to claim 24 as above, and further in view of Bryant et al. 

Regarding claim 25, De Micheli et al. and Li et al. teach all the limitations described in claim 24.
But De Micheli et al. and Li et al. are silent upon the provision of wherein the nanowire channel is on a substrate and the substrate has an amorphous surface structure. 
However, Bryant et al. teach wherein the nanowire channel 106 is on a substrate 104 and the substrate has an amorphous surface structure (fig. 1; ¶ 0083).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select refractory ceramic for the substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its In re Leshin, 125 USPQ 416.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817